Citation Nr: 0323670	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On October 3, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact The United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, and the Department of the Navy, 
and request that they conduct a search 
of all available and appropriate 
sources, and provide any information 
which might corroborate that the USS 
LOWE took and returned enemy fire 
during the time period of the veteran's 
assignment aboard the vessel, from 
October 1965 to April 1967.  The 
veteran's DD Form 214, and his service 
administrative and personnel records 
for his period of active service 
including his service aboard USS LOWE 
(DER-325) in the offshore waters of the 
Republic of Vietnam from October 1965 
to April 1967, should be forwarded to 
the agencies.    USACRUR should 
specifically be asked to provide copies 
of any ship's logs, chronology of 
operations, ship's history, unit 
histories, chronological reports, 
operational reports, casualty lists, 
maps of the operational area, or any 
other information available which 
pertains to the operations of USS LOWE 
(DER-325) in the offshore waters of the 
Republic of Vietnam from October 1965 
to April 1967.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, documentation 
from that facility to that effect 
should be placed in the claims file.

2.  Following receipt of the requested 
evidence, the veteran should be 
scheduled for a VA psychiatric 
examination by a panel of two 
psychiatrists, board certified if 
available, who are qualified and 
experienced in evaluating post-
traumatic stress disorders to determine 
the correct diagnosis and etiology of 
all psychiatric disorders found 
present.  The claims file, including 
all stressor statements and hearing 
transcripts, must be made available to 
and be reviewed by the examiners prior 
to their examinations. The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of 
the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), and 
should include any necessary 
psychological testing.  

The examiners should determine the 
extent, etiology and correct diagnosis 
of any psychiatric disability found to 
be present, and reconcile conflicting 
diagnoses.  In determining whether or 
not the veteran has PTSD due to an 
inservice combat stressor, the 
examiners are hereby notified that only 
the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, may be relied upon.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
each specify the evidence relied upon 
to determine the existence of the 
stressors.   The examiners must 
specifically comment on whether the 
veteran's medication for his 
hypertension, described as beta-
blockers, in any way complicates a 
diagnosis of PTSD as suggested in an 
April 1993 VA psychological assessment.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





